Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Response to Election/Restriction filed on February 28, 2022 is acknowledged. 
3.	Claims 9-17, 19-23, 25-26, 28, 30-32, 34-36, 38, 40-43, 45 and 49-54 are cancelled.
4.	Claims 1-8, 18, 24, 27, 29, 33, 37, 39, 44, 46-48 and 55 are pending in this application.


Restriction
5.	Applicant’s election with traverse of Group 2 (claims 5-8, 18, 24, 27, 29, 33, 37, 39 and 44) and the election of novobiocin as the antibiotic and iodophenpropit as the composition (xiii) of claim 5 in the reply filed on February 28, 2022 is acknowledged.  The traversal is on the ground(s) that Group 2, Group 3 (claim 44) and Group 5 (claim 55) are related as a product (Group 2) and two respective processes (Group 3 and 5) that each requires use of the product of elected Group 2.  This is not found persuasive because at the time of the restriction requirement, the lack of unity was established. Additionally, the compounds recited in claim 5 (i)-(xiii) do not share a common core structure and thus, lack unity of invention. Applicant indicates that claims 2 and 5 read on the elected species.
The requirement is still deemed proper and is therefore made FINAL. Claims 1, 3-4, 6-8 and 18, 24, 27, 29, 33, 37, 39, 44, 46-48 and 55 are withdrawn from consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim. A search was conducted on the elected species novobiocin and iodophenpropit, and this appears to be free of prior art. A search was extended to the species oxacillin sodium monohydrate, and prior art was found. Claims 2 and 5 are examined on the merits in this office action.


Objections
6.	The abstract is objected to for the following minor informality: 
	Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  It is important that the abstract not exceed 150 words in length since the space provided for the abstract on the computer tape used by the printer is limited.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.

In the instant case, the abstract recites, “The present disclosure relates compositions and methods...” at line 1 of the abstract. Further, at line 2, the abstract recites, "more specifically, the method is directed to..." Furthermore, at line 3, the abstract recites, "…the disclosure relates to..." Applicant should correct these informalities. See MPEP 608.01(b). Applicant is recommended to amend the abstract at line 1 to recite, “Compositions and methods…are described.”
Please note, the specification has not been checked to the extent necessary to determine the presence of all possible error.  Applicant's cooperation is required in correcting any errors of which applicant may become aware in the specification.  MPEP § 608.01.
7.	Claim 5 is objected to for the following: Claim 5 recites “A composition selected from the group consisting of: (i) A composition comprising an antibiotic…(ii) A composition comprising…” The preamble of claim 5 recites “A composition”. Therefore, the recitation of “A composition” in (i)-(xiii) appears to be redundant. Applicant is recommended to amend the claim to recite, “A composition selected from the group consisting of: (i) an antibiotic selected from the group consisting of…and a compound having…”

Rejections
Improper Markush
8.	  Claim 5 is rejected on the judicially created basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F. 2d 716, 721-22 (CCPA 1980) and Ex parte Hazumi, 3 USPQ 2d 1059, 1060 (BPAI 1984). The improper Markush grouping includes species of the claimed invention that do not share both a substantial structural feature and a common use that flows from the substantial structural feature. The members of the improper Markush grouping do not share a substantial feature and/or a common use that flows from the substantial structural feature for the following reasons: The compounds claimed in claim 5 (i)-(xiii) and the compounds claimed in claim 5(xiii) do not share a common structure and common use. For example, the compound having the structure 
    PNG
    media_image1.png
    282
    338
    media_image1.png
    Greyscale
 and a compound having the structure
    PNG
    media_image2.png
    214
    307
    media_image2.png
    Greyscale
do not share a common structure and common use. Additionally the compounds recited in claim 5(xiii) do not share a common structure and common use. For example, the elected species iodophenpropit has the structure
    PNG
    media_image3.png
    346
    401
    media_image3.png
    Greyscale
 and Angiotensin(1-7) is a heptapeptide sequence and has the structure
    PNG
    media_image4.png
    240
    304
    media_image4.png
    Greyscale
(DRVYIHP). Iodophenpropit is a histamine antagonist which binds selectively to the H3 subtype; Angiotensin (1-7) is a vasodilator and has antiproliferative activity. 
In response to this rejection, Applicant should either amend the claim(s) to recite only individual species or grouping of species that share a substantial structural feature as well as a common use that flows from the substantial structural feature, or present a sufficient showing that the species recited in the alternative of the claims(s) share a substantial structural feature as well as a common use that flows from the substantial structural feature. This is a rejection on the merits and may be appealed to the Board of Patent Appeals and Interferences in accordance with 35 U.S.C. § 134 and 37 CFR 41.31 (a)(1) (emphasis provided).

	

35 U.S.C. 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
12.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
13.	Claims 2 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahmed et al (Indian Journal of Critical Care Medicine, May 2014, 18(5): 310-314) in view of Del Soldato (US 20050261242).
14.	Ahmed et al teach that widespread emergence of multidrug resistant (MDR) bacterial pathogens is a problem, and MDR infections are difficult to treat and frequently associated with high mortality. More than one antibiotic is commonly used to treat such infections (see abstract). Ahmed et al teach that combination antibiotic therapy is used in critically ill patients (see p. 310, left column 2nd paragraph). Ahmed et al further teach that antibiotic combinations are used for their synergistic action (see p. 311, left column, 3rd paragraph). Ahmed et al teach polymyxin, tigecycline, carbapenem, colistin, for example (see page 311).
	Ahmed et al do not teach novobiocin and oxacillin.

15.	However Del Soldato teaches well known limited number of antibiotics, that include novobiocin and oxacillin (see paragraphs [0176]-[0180]).
16.	Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Ahmed et al and Del Soldato to produce a combination antibiotic therapy. One of ordinary skill in the art would be motivated to combine with a reasonable expectation of success, since antibiotics are well known and readily available, and combination of two, three or more antibiotics would at least lead to an additive effect. The MPEP states that “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious). But see In re Geiger, 815 F.2d 686, 2 USPQ2d 1276 (Fed. Cir. 1987) (“Based upon the prior art and the fact that each of the three components of the composition used in the claimed method is conventionally employed in the art for treating cooling water systems, the board held that it would have been prima facie obvious, within the meaning of 35 U.S.C. 103, to employ these components in combination for their known functions and to optimize the amount of each additive....Appellant argues... hindsight reconstruction or at best,... obvious to try’.... We agree with appellant.”). Therefore, the combination of art is prima facie obvious over instant claims 2 and 5.



CONCLUSION
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE HA whose telephone number is (571)272-5982. The examiner can normally be reached Monday-Thursday 5:00 am- 6:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIE HA/Primary Examiner, Art Unit 1654